— Judgment, Supreme Court, New York County, entered October 10, 1975, dismissing as moot the petition of petitioner to restrain respondent from releasing to the public a report pertaining to Florence Nightingale Nursing Home or, in the alternative, to permit petitioner to review contents of the report prior to any public release, affirmed without costs and disbursements. We agree with Special Term that the enactment of section 1 of chapter 654 of the Laws of 1975, effective September 1, 1975 (Public Health Law, § 2805-e), has rendered the instant proceeding moot. That statute requires nursing homes to make inspection reports prepared by governmental agencies available for public inspection. Further, the "office of the commissioner and each regional office of the department shall make available for public inspection * * * all financial and inspection reports of residential health care facilities filed with or issued by the department” (Public Health Law, § 2805-e, subd 2). The new provision is part of a broad scheme by which governmental agencies are required to supervise the finances of and the health care provided by nursing homes (See L 1975, chs 652, 653, 655). Its passage is evidence of a strong legislative intention to make public the results of such investigations. Petitioner contends that the statute pertains solely to "financial” and "inspection” reports and not to "investigation” reports. He further characterizes the document in issue here as an "investigation report”. To adopt the hypertechnical reading which petitioner attempts to place on the enactment would frustrate the purpose of the statute. Respondent’s investigation related to matters which the Legislature has deemed worthy of public exposure. Accordingly, we view section 1 of chapter 654 of the Laws of 1975 as applying to the report in question. Note is taken of subdivision 9 of section 48 of the Executive Law which requires respondent "To do all things necessary or convenient to carry out the functions, powers and duties set forth * * * to the extent they conform with applicable federal requirements, if any” (emphasis supplied). Petitioner contends that he is entitled under this statutory provision to preview the respondent’s report prior to any public release. The only support for this contention is reference to Federal statutes and regulations affording a provider of services the right to review evaluative reports (See, e.g., US Code, tit 42, § 1306, subds [d], [e]). However, these statutes have no relation to State supervision of nursing home facilities. While the policy underlying the provisions cited may be desirable, it is clear that Federal law imposes no requirement of prior review upon State agencies. This subject, in light of the public policy delineated in the broad statutory scheme alluded to above, is more properly one for the Legislature. Concur — Stevens, P. J., Lupiano, Lane and Nunez, JJ.;